CNI CHARTER FUNDS Supplement dated May 21, 2010, to the Prospectus dated January 28, 2010, as supplemented March 19, 2010 and April 30, 2010 The information in this supplement replaces and supersedes any contrary information contained in the Prospectus and should be read in conjunction with the Prospectus. Effective May 24, 2010, the address for shareholders to use when sending applications, checks or other communications to purchase, redeem or exchange shares via U.S. Mail is as follows: CNI Charter Funds P.O. Box 2175 Milwaukee, WI 53201. Effective May 24, 2010, the address for shareholders to use when sending applications, checks or other communications to purchase, redeem or exchange shares via overnight courier is as follows: CNI Charter Funds 803 W. Michigan St. Milwaukee, WI 53233 Effective May 24, 2010, the wire instructions with respect to applicable purchases and redemption of shares have been changed to the following: UMB Bank, N.A. Kansas City, MO ABA# 101000695 For Credit to: CNI Charter Funds Account Number 9871879089 Further Credit: [Mutual Fund Name] [Shareholder name and account number] PLEASE REFER TO THE HEADING “HOW TO BUY, SELL AND EXCHANGE SHARES” BEGINNING ON OF THE PROSPECTUS FOR FURTHER DETAILS ABOUT HOW TO PURCHASE, SELL AND EXCHANGE SHARES AND RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
